           Case 1:20-cv-05746-LGS Document 28 Filed 09/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 WOMEN FOR AMERICA FIRST,                                      :
                                              Plaintiff,       :
                                                               :
                            -against-                          :       20 Civ. 5746 (LGS)
                                                               :
                                                               :             ORDER
 DE BLASIO, et al.,                                            :
                                              Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on August 13, 2020, pro se non-party Towaki Komatsu filed a letter

“request[ing] to be granted intervention as of right pursuant to Federal Rule of Civil Procedure

(‘FRCP’) Rule 24(A)(2) or permissive intervention pursuant to FRCP Rule 24(b) in order to

intervene” in this action “as an interested party or to appear in it as an amicus curiae in the

alternative.” Dkt. No. 11 at 1.

        WHEREAS, on August 18, 2020, the Court issued an Order denying Mr. Komatsu’s

request on grounds including that, (1) Mr. Komatsu failed to assert an “interest in Plaintiff’s right

to paint a mural of its motto on a New York City street or the alleged deprivation of that right

caused by Defendants’ denial of Plaintiff’s request to do so” and (2) Mr. Komatsu could “bring a

separate cause of action relating to any claims he may have against Defendants.” Dkt. No. 12 at.

4-5.

        WHEREAS, on September 15, 2020, Mr. Komatsu filed, pursuant to FRCP 60, a request

for reconsideration of the Court’s denial at Dkt. No. 12. Dkt. No. 26.

        WHEREAS, “[a] motion for reconsideration should be granted only when the [party

seeking reconsideration] identifies an intervening change of controlling law, the availability of

new evidence, or the need to correct a clear error or prevent manifest injustice.” Kolel Beth
          Case 1:20-cv-05746-LGS Document 28 Filed 09/17/20 Page 2 of 2




Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (internal

quotation marks omitted). The standard “is strict, and reconsideration will generally be denied

unless the moving party can point to controlling decisions or data that the court overlooked.”

Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (internal

quotation marks omitted). A motion for reconsideration is “not a vehicle for relitigating old

issues, presenting the case under new theories, securing a rehearing on the merits, or otherwise

taking a second bite at the apple.” Id. (internal quotation marks omitted). The decision to grant

or deny a motion for reconsideration rests within “the sound discretion of the district court.” See

Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir. 2009) (internal quotation marks omitted); accord

Strougo v. Barclays PLC, 334 F. Supp. 3d 591, 595 (S.D.N.Y. 2018). It is hereby

       ORDERED that Mr. Komatsu’s motion for reconsideration is DENIED. Mr. Komatsu

has not identified “an intervening change of controlling law, the availability of new evidence, or

the need to correct a clear error or prevent manifest injustice.” Kolel Beth Yechiel Mechil of

Tartikov, 729 F.3d at 104. Specifically, Mr. Komatsu has not identified any changes of law or

availability of new evidence that suggest that he has an interest in Plaintiff’s right to paint a

mural of its motto on a New York City street or the alleged deprivation of that right caused by

Defendants’ denial of Plaintiff’s request to do so. Further Mr. Komatsu has neither identified

any changes of law or availability of new evidence that suggest he could not separately pursue

any claims he has against Defendants, nor pointed to any facts sufficient to demonstrate a need to

correct a clear error or prevent manifest injustice.


Dated: September 17, 2020
       New York, New York




                                                   2
